Citation Nr: 1454861	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifested by residuals related to in-service immunizations, claimed as malaria reaction to immunizations and previously claimed as recurrent fevers and muscle and joint pain after immunizations. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifested by residuals related to in-service immunizations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  
38 U.S.C.A. §§, 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between service and the disability, the degree of disability, and effective date of the disability.  Here, an adequate notice letter was provided to the Veteran in April 2012.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   Service treatment records and VA treatment records have been obtained and considered, and the Veteran has not identified any additional outstanding records that have not been requested or obtained that would contain potentially relevant information to his claim for tinnitus.   Additionally, the Veteran was provided with a VA examination in April 2012.  The Board finds that this report is adequate, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical audiological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Furthermore, the VA examiner's opinion is accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his claim at this time.

II.  Service Connection for Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and 
(ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Inasmuch as tinnitus is not recognized as chronic under 
38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Here, there is no dispute that the Veteran has tinnitus, as the record contains medical diagnoses of tinnitus.  See April 2012 VA examination report.  Furthermore, the Veteran reported that he was exposed to noise in the military from gunfire, trains, missiles, and artillery, which he is competent to state.

Therefore, resolution of this claim turns on whether the Veteran's tinnitus is related or attributable to his military service.  However, service treatment records are entirely devoid of any mention of tinnitus.  Although the Veteran indicated that he had experienced ear, nose, or throat trouble on his separation Report of Medical History, there was no summary or elaboration of any pertinent data related to this declaration, much less any mention of tinnitus, and the September 1960 separation examination report noted that there was a "normal" clinical evaluation of the ears and drums.  

On VA examination in January 2012, the Veteran reported that "his bilateral constant tinnitus began after his time in service."  As a result, the examiner, a VA audiologist, opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner acknowledged that tinnitus is a subjective complaint that cannot be evaluated objectively.  However, the examiner explained that the Veteran "did report, though, that it began after his time in the military."  The examiner indicated that he "[knew] of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure."

The Board accords great probative weight to the April 2012 VA opinion as such is predicated on an interview and examination of the Veteran and a detailed review of his records, including his service records.  Moreover, the opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Significantly, there is no contrary medical opinion of record.

The Board notes that the Veteran, on his application for benefits in March 2012, marked "[19]57" for when his tinnitus began and contended it was related to service.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current complaints of tinnitus and in-service exposure to noise to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems with tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service exposure to noise.  

Furthermore, notwithstanding the Veteran's claim that his tinnitus began in 1957 on his application, the record does not reflect that the Veteran has specifically alleged a continuity of tinnitus symptomatology since service.  Rather, it appears he referenced that the disability began in 1975 because he was exposed to noise at that time.  As outlined above, the Veteran reported to the VA examiner in April 2012 that his "bilateral constant tinnitus began after his time in service."  Thus, although the Veteran may claim the disability began in service, he did not report actual symptoms of recurrent tinnitus until afterward.  Further, as noted above, the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology are inapplicable in this context, inasmuch as tinnitus is not recognized as a chronic condition under 38 C.F.R. § 3.309(a).  

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, his claim must be denied.  
ORDER

Service connection for tinnitus is denied.


REMAND

With regard to the claim to reopen entitlement to service connection for a disorder manifested by residuals related to in-service immunizations, additional development is required.  Namely, following his initial claim for service connection, the Veteran identified two private physicians who treated him for fevers and muscle and joint pain.  See September 1996 statement (identifying Dr. V. and Dr. L. of Carlisle, Kentucky).  These records may contain potentially relevant information pertaining to his claim to reopen.  Accordingly, on remand, and with any necessary assistance/consent from the Veteran, attempts to obtain these records should be made.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary consent/authorization for the release of records to VA from the Veteran, obtain private treatment records from any sufficiently identified private treatment providers, including Dr. V. and Dr. L. of Carlisle, Kentucky.  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

2.  Thereafter, and after undertaking any additional development deemed necessary, re-adjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disorder manifested by residuals related to in-service immunizations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


